



Exhibit 10(b)15
REALLOCATION AGREEMENT
AMONG
ARKANSAS POWER & LIGHT COMPANY
LOUISIANA POWER & LIGHT COMPANY
MIDDLE SOUTH ENERGY, INC.
MISSISSIPPI POWER & LIGHT COMPANY
NEW ORLEANS PUBLIC SERVICE INC.


THIS REALLOCATION AGREEMENT, dated as of the 28th day of July, 1981 among
Arkansas Power & Light Company (AP&L), Louisiana Power & Light Company (LP&L),
Middle South Energy, Inc. (MSE), Mississippi Power & Light Company (MP&L), and
New Orleans Public Service Inc. (NOPSI), covers and pertains to the rights,
benefits and obligations of the Parties with respect to the MSE share of the
Grand Gulf Nuclear Project (Project) and in particular Section 4 of the Second
Amendment to Availability Agreement dated June 15, 1981, and Section 3 of the
Power Purchase Advance Payment Agreement dated June 15, 1981,
WITNESSETH THAT:
WHEREAS, pursuant to the intent espoused in the Second Amendment to Availability
Agreement regarding the capacity and energy available to MSE from Unit No. 1 and
Unit No. 2 of the Project, AP&L, LP&L, MP&L, and NOPSI (System Companies) desire
to allocate such capacity and energy and operating expenses associated therewith
on a fixed percentage basis rather than in accordance with the System Agreement;
and
WHEREAS, it is desirable for each of the System Companies to have available to
it for the benefit of its customers base generating units fueled with solid fuel
(i.e., nuclear or coal) in order to provide reliable service at reasonable costs
and reduce the degree of dependence on scarce and high cost petroleum and
natural gas as boiler fuel; and
WHEREAS, AP&L, now and for the foreseeable future, has a greater proportion of
base generating capacity fueled with coal and nuclear in relation to its
customers’ needs than the other System Companies; and
WHEREAS, the System Companies have entered into a Memorandum of Understanding
dated July 21, 1980 which established fixed allocation percentages from Unit No.
1 and Unit No. 2 of the Project that differ from the percentage allocations
established in Section 4 of the Second Amendment to the Availability Agreement,
and Section 3 of the Power Purchase Advance Payment Agreement; and
WHEREAS, it is intended that the System Companies that will, under the terms of
this Agreement, have allocations of MSE’s share of the capacity and energy from
Unit No. 1 and Unit No. 2 of the Project are willing to undertake to fulfill, in
proportion to such allocations, any responsibilities and obligations of AP&L,
which will have no allocation of capacity and energy from the Project; and
WHEREAS, AP&L is willing to relinquish any rights, benefits and interest in the
Project.
NOW THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the Parties hereto agree with each other as follows:





--------------------------------------------------------------------------------





1.
All of the capacity and energy available to MSE from both Unit No. 1 and Unit
No. 2 of the Project will be allocated to LP&L, MP&L and NOPSI according to the
following percentages:



 
Unit No. 1
Unit No. 2
LP&L
38.57%
26.23%
MP&L
31.63%
43.97%
NOPSI
29.80%
29.80%
 
100.00%
100.00%



These allocations of capacity and energy available from Unit No. 1 and Unit
No. 2 of the Project, as between the companies holding such allocations, may be
changed by mutual agreement of such companies.
2.
An agreement between LP&L, MSE, MP&L and NOPSI will be executed in form for
filing with the Federal Energy Regulatory Commission in accordance with Part 35
of the Commission's Regulations establishing the terms, conditions and rates for
the sale of capacity and energy from MSE to LP&L, MP&L and NOPSI.

3.
LP&L, MP&L and NOPSI, in consideration of their increased allocations of the
capacity and energy available to MSE from the Project, hereby agree severally
and not jointly to assume and discharge in proportion to their respective new
allocations any responsibilities and obligations of AP&L contained in the
Availability Agreement dated June 21, 1974 as amended June 30, 1977 and June 15,
1981; the Power Purchase Advance Payment Agreement dated June 15, 1981; the
First, Fourth and Fifth Assignments of Availability Agreement, Consent and
Agreement, dated respectively, as of June 30, 1977, March 20, 1980, and June 15,
1981, each between MSE, the System Companies and Manufacturers Hanover Trust
Company as Agent for various banks; the Second and Third Assignments of
Availability Agreement, Consent and Agreement, dated respectively, as of June
30, 1977 and January 1, 1980, each between MSE, the System Companies and United
States Trust Company and Malcolm J. Hood, as Trustees; and hereby agree to hold
AP&L harmless from such responsibilities and obligations.

4.
AP&L hereby relinquishes any and all rights, benefits and interest it may have
now or in the future with respect to the Project and capacity and energy from
it.

5.
In the event LP&L, MP&L or NOPSI fail to fulfill the obligations and
responsibilities of AP&L to MSE, assumed hereunder, AP&L shall fulfill such
obligations and responsibilities to MSE, but in such event AP&L shall then be
entitled to any and all rights, benefits and interest with respect to the
Project which any such company would have had but for such company’s failure to
fulfill such obligations and responsibilities assumed hereunder.

6.
For System Agreement purposes, all capacity available to MSE from the Project
and allocated hereunder will be counted as “Capability” under the System
Agreement but neither Unit No. 1 nor Unit No. 2 of the Project will be
classified as a “Participation Unit” inasmuch as such Units do not qualify under
the definition for this term as it is set forth in the System Agreement.






--------------------------------------------------------------------------------





7.
The effectiveness of this Agreement is subject to the receipt of all necessary
regulatory approvals.

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be signed
in its name and on its behalf by its President, attested by its Secretary or an
Assistant Secretary, both being duly authorized.
Attest:
ARKANSAS POWER & LIGHT COMPANY
/s/    R. J. Estrada                 
Assistant Secretary
by:/s/   Jerry Maulden                          
                   President
 
 
Attest:
LOUISIANA POWER & LIGHT COMPANY
/s/    R. J. Estrada                 
Assistant Secretary
by:/s/   J. M. Wyatt                              
                   President
 
 
Attest:
MIDDLE SOUTH ENERGY, INC.
/s/    D. E. Stapp                     
Secretary
by:/s/   F. W. Lewis                             
                   President
 
 
Attest:
MISSISSIPPI POWER & LIGHT COMPANY
/s/    R. J. Estrada                 
Assistant Secretary
by:/s/   D. C. Lutken                           
                   President
 
 
Attest:
NEW ORLEANS PUBLIC SERVICE INC.
/s/    R. J. Estrada                 
Assistant Secretary
by:/s/    James M. Cain                       
                   President








